DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 21, 2021, has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-9, 13, 14, 18, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,019,443 Hall in view of US 2014/0072754 Mitra et al.
Regarding claim 1, Hall teaches a laminated glazing (column 1, lines 18-21), comprising 
an inner structural polymer material sheet 9 (column 7, lines 13-19) with a thickness of 3 mm (abstract), 
15 with a thickness of 3-4 mm (column 7, lines 11-12), and 
on a side of the outer structural glass sheet opposite the inner structural polymer material sheet (figure 7), an outer nonstructural (column 3, lines 61-67, semi-tempered) glass sheet 13 having a thickness of 3-4 mm (column 7, lines 7-8), 
said outer nonstructural glass sheet defining an exterior face of the laminated glazing and said inner structural polymer material sheet defining an interior face of the laminated glazing (figure 7), 
said outer structural glass sheet being the only structural glass sheet of said laminated glazing (column 7, lines 7-13, where the outer structural glass sheet is fully tempered while the outer nonstructural glass sheet is only partially tempered). 
Hall teaches a polymer sheet thickness of up to 3 mm. Since the claimed lower limit of 5 mm for the polymer sheet is close to the prior art upper limit of 3 mm, the examiner takes the position that a person having ordinary skill in the art would have reasonably expected that the polymer sheet’s performance in the prior art range of up to 3 mm would have been the same as, or similar to, the performance in the claimed range, particularly as Hall’s polymer sheet is sized such that it is reasonably flexible during processing. “[A] prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.” MPEP 2144.05 Section I.
Hall does not teach the breaking stress of the outer structural glass sheet. Mitra teaches a laminated glazing designed to withstand projectiles, where the glass sheets have a breaking stress of 950 MPa (paragraph 0048). It would have been obvious to one of ordinary skill in the art 
Neither Hall nor Mitra teaches the aircraft cockpit glazing. However, Mitra does teach use in armored air vehicles (paragraph 0041). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the air vehicle application of Mitra in the product of Hall because this allows for a greater variety of potential applications for the product. 
The limitations “for an aircraft” and “wherein the laminated glazing in an aircraft cockpit glazing” are deemed to be statements with regard to the intended use and are not further limiting in so far as the structure of the product is concerned. “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.” Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02 Section II. Therefore, in article claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. In this case, aircraft cockpit glazing is only the intended use and therefore is not considered a limitation. 

Regarding claims 3 and 7, Hall teaches the laminated glazing but does not teach the composition of the outer structural glass sheet or outer nonstructural glass sheet. Mitra teaches a laminated glazing designed to withstand projectiles, where the glass sheets are made of aluminosilicate glass (paragraph 0033). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the aluminosilicate composition of Mitra in the product of Hall because this composition has excellent chemical hardenability (paragraph 0035). 
Regarding claim 4, Hall teaches that the outer structural glass sheet is reinforced (column 7, lines 12-13, toughened), but does not teach chemical strengthening. Mitra teaches a laminated glazing designed to withstand projectiles, where the outer structural glass sheet is chemically reinforced (paragraph 0033). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the chemical strengthening of Mitra in the product of Hall because this provides the product with increased resistance to puncture by a projectile (paragraph 0031).
Regarding claim 5, Hall teaches that the inner and outer structural sheets are bonded to one another by means of a first adhesive interlayer 8 (polyurethane, column 7, lines 13-19) having a thickness of 1.25 mm (column 7, lines 30-34).
Regarding claim 8, Hall teaches that the outer nonstructural glass sheet is semi-tempered (column 3, lines 61-67).
14 (column 7, lines 7-13) having a thickness of about 1.5 mm (column 7, lines 9-10, where 2 mm is about 1.5 mm). Furthermore, “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (MPEP 2144.04 Section IV Part A). Therefore, without a showing of criticality, the claimed dimensions do not impart patentability to the claims. 
Regarding claim 13, Hall teaches that the adhesive interlayer comprises polyurethane (column 7, lines 13-19). 
Regarding claim 14, Hall teaches that the laminated glazing is curved (column 2, lines 60-61).
Regarding claim 18, Hall teaches that the thickness of the first adhesive interlayer 14 is about 1.25 mm (column 7, lines 30-34, where 1.8 mm is about 1.25 mm). Furthermore, “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (MPEP 2144.04 Section IV Part A). Therefore, without a showing of criticality, the claimed dimensions do not impart patentability to the claims. Therefore, without a showing of criticality, the claimed dimensions do not impart patentability to the claims.
Regarding claim 19, Hall teaches that the thickness of the second adhesive interlayer is about 1.5 mm (column 7, lines 9-10, where 3 mm is about 1.5 mm). Furthermore, “where the only difference between the prior art and the claims was a recitation of relative dimensions of the 
Regarding claim 21, Hall teaches that said outer structural glass sheet 15 and outer nonstructural glass sheet 13 are the only two glass sheets of said laminated glazing (column 7, lines 7-19). 

Claims 10, 12, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,019,443 Hall as applied to claim 1 above, and further in view of WO 2016/055735 Tondu et al (cited by US 10,582,572).
Regarding claim 10, Hall teaches the laminated glazing but does not teach heating wires or a heating layer. Tondu teaches a glazing panel used in transportation or buildings (column 1, lines 21-22), where the face of the outer glass sheet 3 oriented away from the outer structural glass sheet 2 supports an electrically-conductive heating layer 7 (figure 1 and column 1, lines 26-29). 
Please note that "[c]laims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.” Therefore, the rearrangement of the position of the heating layer does not impart patentability to the claim unless it would modify the operation of the method. MPEP 2144.04 Section VI Part C. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the heating layer of Tondu in the product of Hall because the 
Regarding claim 12, Hall teaches the laminated glazing but does not teach an assembly structure. Tondu teaches a glazing panel used in transportation or buildings (column 1, lines 21-22), where the face of the outer nonstructural glass sheet 2 opposite the outer structural glass sheet 3 is flush with an assembly structure for assembling the laminated glazing (frame, figure 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the frame of Tondu in the product of Hall because the frame provides an indexing point to align the layers of the assembly.
Regarding claim 15, Hall teaches the laminated glazing but does not teach a reinforcing sheet. Tondu teaches a glazing panel used in transportation or buildings (column 1, lines 21-22), where a reinforcing sheet 6 that is inserted between the outer glass and outer structural glass sheets, over a portion at least of a peripheral zone of the laminated glazing (figure 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the reinforcing sheet of Tondu in the product of Hall because the reinforcing sheet is an electromagnetic shielding layer that protects the layer underneath from electromagnetic waves that may disrupt signals (column 1, lines 30-43). 
Regarding claim 20, Tondu further teaches that the reinforcing sheet 6 is made of metal (column 3, lines 3-8). 
Response to Arguments
Applicant’s arguments with respect to Mitra have been considered but are moot because the new ground of rejection over Hall in view of Mitra does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megha M Gaitonde whose telephone number is (571)270-3598. The examiner can normally be reached Monday-Friday 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MEGHA M GAITONDE/Primary Examiner, Art Unit 1781